DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 2/17/2022 has been considered.
Drawings
The drawings filed on 2/17/2022 have been considered.

Specification
	The abstract of the disclosure and the specification filed on 2/17/2022 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mueller et al. (US 2016/0064510).

    PNG
    media_image1.png
    420
    1232
    media_image1.png
    Greyscale

Regarding claim 1, Mueller discloses:
A method of manufacturing an integrated circuit (IC) comprising a MFMIS-FET (¶0025), the method comprising:
forming a semiconductor fin (102, ¶0028), over a substrate (101, ¶0028); 
forming a dummy gate stack (113, ¶0031) over the semiconductor fin (102); 
patterning the dummy gate stack to define a dummy gate (113, ¶0031);
forming a sidewall spacer  (111, ¶0032 around the dummy gate (113) ; and 
replacing the dummy gate with a MFMIS-FET comprising a high-k dielectric (109, ¶0029), a metal gate (110, ¶0040), a ferroelectric layer (201,
¶0042, ¶0043) and a top electrode layer (302, ¶0055).
Regarding claim 2, Mueller further discloses:
wherein replacing the dummy gate with a MFMIS-FET comprising a high-k dielectric, a metal gate, a ferroelectric layer and a top electrode layer comprises: 
replacing the dummy gate (113) with a high-k dielectric (109) and a metal gate (110); 
recessing the metal gate below a height of the sidewall spacer to form a recess (203, ¶0040); and 
forming a ferroelectric layer (201) and a top electrode layer (202) within the recess (203).
Regarding claim 3, Mueller further discloses:
wherein the dummy gate is formed over a plurality of semiconductor fins (figure 10, ¶0099).
Regarding claim 4, Mueller (figure 4) further discloses:
etching the top electrode layer (302) below a height of the sidewall spacer (111) to form a second recess; and 
filling the second recess to form an etch stop layer (406, ¶0064) over the top electrode layer (302).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art does not disclose “before replacing the dummy gate, filling a space around the sidewall spacer with an interlevel dielectric; etching to recess the interlevel dielectric below a height of the sidewall spacer to form a recess; filling the recess with a dielectric to form an etch stop layer” in combination with the remaining claimed features.
Claims 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6, the prior art does not disclose “planarizing an upper surface of the first metal layer; etching to recess the first metal layer to below a height of the sidewall spacers” in combination with the remaining claimed features.
Regarding claim 13, the prior art does not disclose “replacing the dummy gates with a high-k dielectric, a first electrode layer, a ferroelectric layer, and a second electrode layer according to a process that includes chemical mechanical polishing of an upper surface of the first electrode layer followed by recessing the upper surface by etching” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899